DETAILED ACTION
Status of Claims
1.	This is a first office action in response to the applicant’s remarks/arguments made in an amendment filed on 08/17/2020.
2.	Claims 1 and 11 have been amended; claims 17-20 have been canceled.
3.	Claims 1-20 are currently pending; claims 1-16 have been examined. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 09/15/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Remarks
6.	35 U.S.C. § 101:
The applicant contends that the claimed elements are not related to “the well-understood, routine, conventional nature.” The examiner is not relying on the “well-understood, routine, or conventional” rationale in the office action filed on 06/16/2020.
The amended claims of the application recite making/authorizing the offline payment transaction, which is within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]). Regarding the prong two of step 2A, the additional elements, such as an electronic device, a communication module comprising communication circuitry, a short-range communication module comprising short-range communication circuitry, a One Time Password (OTP) module comprising an OTP chip configured to generate an OTP, and a processor, merely use a computer as a tool to perform an abstract idea. The additional elements do not improve the functioning of a computer nor do they improve a technology or technical field. 
With respect to Step 2B, based on the 2019 Revised Patent Subject Matter Eligibility Guidance, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2106.05(f)).

7.	35 U.S.C. § 103:
It will be obvious to integrate structure and functionality from various prior art structures into a single, integrated structure. See MPEP 2144.04(V)(B); or to combine prior art elements according to known methods to yield predictable results. See MPEP 2043 (I)(A).
The primary reference, Cox (US 2009/0104888), discloses that the OTP module/device is already registered with the identifiers on a server/system (see paragraph [0059]), and the mobile device initiates a transaction including a generated OTP, an account number, and other information (see paragraphs [0044]-[0046]). Cox further discloses that the data sent and received by the mobile device may be encrypted (see paragraph [0066]). 
The secondary reference, Bailey (US 8312519 B1), discloses that a device sends its device ID (i.e., a ID of a hardware for generating OTPs) to a server and that the server returns an account ID (i.e., unique ID) to the device, a similar process as registering a device. After the registration, the token can be provisioned with the account ID (i.e., unique ID) which ties to the device ID. The disclosed hardware device is for generating OTPs, and an OTP generator algorithm resides in it (see col 6 lines 8-27; Fig. 3; and col 6 lines 45-48).
The third reference, Kauniskangas (US 20110258121 A1), discloses that a token (i.e., an audio token) is generated based on password and unique identifiers, and that it is used to make payment to the merchant terminal (see paragraphs [0034]-[0035]). 


Claim Objections
8.	Claims 1, 8-9, and 11 are objected to because of the following informalities:  
Claim 1 recites “request an offline payment pre-registration by transmitting pre-register information and an OTP chip IDentification (ID) of the OTP chip to a payment server” and “generate a token of pre-register payment information.” The phrase “pre-register information” should be “pre-register payment information,” and “pre-register payment information” should be “the pre-register payment information,” or, the phrase “pre-register payment information” should be “the pre-register information.” 
Claims 8 recites “to display a result of the payment performed by the second device.” It should be corrected to “display a result of the payment performed by the second device.”
Claims 9 recites “to select the token at time of payment.” It should be corrected to “select the token at time of payment.”
Claim 11 recites “requesting an offline payment pre-registration by transmitting pre-register payment information and an OTP chip IDentification (ID) of the OTP chip to a payment server” and “generate a token of the pre-register information.” The phrase “pre-register payment information” should be “pre-register information,” or, the phrase “the pre-register information” should be “the pre-register payment information.”
the OTP ID.” The phrase “the OTP ID” should be “the OTP chip ID.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “request an offline payment pre-registration by transmitting pre-register information and an OTP chip IDentification (ID) of the OTP chip to a payment sever via the communication module, receive an account ID based on the offline payment registration from the payment sever,” and claim 11 recites “requesting an 
	Claim 1 recites “generate a token of pre-register payment information based on the generated OTP and the account ID,” and claim 11 recites “generating a token of the pre-register information based on the generated OTP and the account ID.” The step of generating a token of pre-register payment is performed by an electronic device in these limitations, but the specification is in silent with respect to these limitations. The specification discloses that the pre-registration payment information is sent to a payment server, and the token of pre-register payment is generated by a token server, not by the claimed electronic device (see paragraph [0108]; paragraph [0118]; paragraph [0149]; Fig. 10; and paragraph [0170] of PG Pub (US 20170330188 A1)).
	Dependent claims 2-10 and 12-16 are rejected because they depend on the rejection independent claims respectively.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “receive an account ID based on the offline payment registration.” There is insufficient antecedent basis for the phrase “the offline payment registration.”
	Claim 11 recites “generating the OTP by calling a private application program interface (API) at time of an offline payment.” There is insufficient antecedent basis for the phrase “the OTP.”
	Dependent claims 2-10 and 12-16 are rejected because they depend on the rejected independent claims respectively.
	Claim 8 recites “[t]he electronic device of claim 1, wherein the electronic device comprises a first electronic device configured to provide post-payment information and a second electronic device configured to perform a payment operation using the provided post-payment information, and wherein a processor of the first electronic device is configured to,” and claim 9 recites “[t]he electronic device of claim 8, wherein a processor of the second electronic device is 
	Dependent claim 10 is rejected because it depends on the rejected claim 9.

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to an electronic device, and claims 11-16 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite making/authorizing the offline payment transaction. Specifically, the claims recite “requesting an offline payment pre-registration by transmitting pre-register information and an IDentification (ID), receiving an account ID based on the offline payment pre-registration, encrypting and storing the account ID; generating the OTP … at a time of an offline payment, generating a token of pre-register payment information based on the generated OTP and the account ID, and transmitting the generated token … to perform a payment,” which is within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for generating a token based on a generated OTP and transmitting the token to a POS, a process that deals with transactions. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of an electronic device, a communication module, a short-range communication module, a One Time Password (OTP) module, a payment server, a Point On Sale terminal, an embedded secure element, a private application program interface, and a processor, merely use a computer as a tool to perform an abstract idea. Specifically, an electronic device, a communication module, a short-range communication module, a One Time Password (OTP) module, a payment server, a Point On Sale terminal, an embedded secure element, a private application program interface, and a processor perform the steps or functions of transmitting an identifier, receiving/storing an account ID, generating an OTP, generating a token of pre-register payment information based on the OTP and account ID, and transmitting the token to POS. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements, of an electronic device, a communication module, a short-range communication module, a One Time Password (OTP) module, a payment server, a Point On Sale terminal, an embedded secure element, a private application program interface, and a processor to perform the steps, amount to no more than using a computer or processor to automate and/or 
           Dependent claims 2-10 and 12-16 further describe the abstract idea of making/authorizing the offline payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 1-6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Kauniskangas et al. (US 20110258121 A1), Aabye et al. (US 20140164243 A1), and Ben Ayed (US 8905303 B1).
Claims 1 and 11:
Cox discloses the following:
a.	a communication module comprising communication circuitry; a short-range communication module comprising short-range communication circuitry. (See paragraph [0011], “[a] wireless telephone is disclosed according to another embodiment of the invention. The wireless telephone may include a near field communications [NFC] transponder, a mobile wallet and an antenna. The mobile wallet may maintain information related to at least one financial account. The antenna may be communicably coupled to a wireless network.”)
b.	a One Time Password (OTP) module comprising an OTP chip configured to generate an OTP. (See Fig. 3; paragraph [0066]; paragraph [0069], “[a]ccording to another embodiment of the invention, the mobile device 124 may include a password generator 350. The password generator 350 may 
c.	a processor operatively coupled to the communication module and the short-range communication module, wherein the processor is configured to. (See Fig. 3 and paragraph [0065], “FIG. 3 is a block diagram illustrating components of an exemplary mobile device that may be used with various embodiments of the present invention. The mobile device 124 includes a controller 340 which can comprise a microprocessor or other computing device executing software stored, for example, in memory 344 for coordinating the functions of a variety of components. Several of the components that may be controlled by the controller 340 include components used for standard functionality of the mobile device 124. For instance, in embodiments where the mobile device 124 is a cellular telephone, the controller may be interfaced with a microphone 352, a speaker 356, and an antenna 348. The microphone 352 and speaker 356 may be used to receive and amplify voice signals that are exchanged by users of the cellular telephone. The antenna 348 may be used to 
d.	an OTP module/device is already registered and associated with a device identifier on a payment server/system. (See paragraph [0059], “[t]he mobile wallet server 210 and/or the acquirer system 112 may maintain a database associating, at least, financial accounts, onetime passwords, and mobile devices. For example, an account number may be associated with a onetime password and a mobile wallet identifier or a mobile device identifier, such as, for example, a mobile device telephone number and/or a mobile device identifier.”)
e.	generate the OTP via the OTP module at a time of offline payment, and transmit a set of information, include the OTP and the account ID, to a Point On Sale (POS) terminal via the short-range communication module to perform a payment (i.e., offline payment). (See paragraph [0011], “[a] wireless telephone is disclosed according to another embodiment of the invention. The wireless telephone may include a near field communications [NFC] transponder, a mobile wallet and an antenna. The mobile wallet may maintain information related to at least one financial account”; paragraphs [0044]-[0045], “[a] wireless mobile device including a mobile wallet that provides a onetime password for transactions is disclosed according to one embodiment of the invention. The wireless device may generate the onetime passwords internally according to a password generation mechanism that may then be confirmed through an acquirer server and/or a mobile wallet server that also includes a similar onetime 
Cox does not explicitly disclose the following:
Transmitting pre-register information and an OTP chip/device ID to a payment server, receiving an account ID;
encrypting and storing the account ID in embedded secure element (eSE); 
calling a private application program interface (API); and 
generating a token of pre-register payment information based on the OTP and account ID.
However, Bailey et al. discloses transmitting a OTP chip ID (i.e., an hardware code for an OTP generator) to a server and receiving an account ID (i.e., unique ID).  (See col 6 lines 9-27, “[i]n a particular embodiment of the current techniques, an OTP generator algorithm may use as an input a particular hardware code located on the hardware device on which the OTP generator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox, to incorporate with the teachings of Bailey et al., and to transmit the OTP chip/device ID to the server and receive a unique ID, so that the unique ID is bound to the OTP chip/device ID.
The combination of Cox and Bailey et al. discloses the claimed invention but does not explicitly disclose the following:
Transmitting pre-register information;
encrypting and storing the account ID in embedded secure element (eSE); 
calling a private application program interface (API); and 
generating a token of pre-register payment information based on the OTP and account ID.
Aabye et al. discloses the following:
a.	transmitting pre-registration payment information (i.e., a real account identifier) and a device ID to a payment server and receiving token derivation keys. (See paragraphs [0061]-[0062], “[i]n some embodiments, enrollment module 220 may receive an enrollment request from a user including an identifier of a payment device and a real account identifier. For instance, if payment device 104 is a mobile device, user 102 may access server computer 
b.	generating a token of pre-register payment information. (See paragraph [0046], “[i]n some embodiments, as described in further detail below, payment device 104 may be provisioned to store or generate an account token corresponding to a real account identifier [e.g., a PAN] of an account issued by the issuer associated with issuer computer 114. For instance, payment device 104 may include a memory that stores a static account token usable for multiple transactions. As another example, payment device may store [or otherwise have access to] one or more token derivation keys that may be used to generate a unique ‘single-use’ account token when payment device 104 is used to conduct a payment transaction,” and paragraph [0061].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Bailey et al., to incorporate with the teachings of Aabye et al., to transmit the payment information with a device ID to register the device, and to generate a token with registered payment information, so that the device can be used as the payment device to generate tokens.
The combination of Cox, Bailey et al., and Aabye et al. discloses the claimed invention but does not explicitly disclose the following:
encrypting and storing the account ID in embedded secure element (eSE); 
calling a private application program interface (API); and 

Ben Ayed discloses the following:
a.	encrypting and storing the account information in a secure element. (See col 3, lines 46-61, “[t]he user payment currency and/or payment account information is encrypted and stored on the user's smart phone [in a secure memory location such as keychain or secure element], and is not stored in a centralized database.”)
b.	calling a private (i.e., authorized) application program interface (API). (See col 3, lines 46-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., and Aabye et al., to incorporate with the teachings of Ben Ayed, to encrypt and store the account ID in a secure element, and to integrate an API to interface with the modules, so that the account information can be stored securely.
The combination of Cox, Bailey et al., Aabye et al., and Ben Ayed discloses the claimed invention but does not explicitly disclose generating a token based on the OTP and account ID.
Kauniskangas et al. discloses generating a token based on a set of data, such as OTP and unique identifiers on a user equipment. (See paragraphs [0034]-[0035], “[i]n the approach described herein, the OTPs are used as part of a secret key for generating a unique audio token at the UE 101 to initiate secure payment. For example, the audio payment manager 109a of the UE 101 receives 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Aabye et al., and Ben Ayed, to incorporate with the teachings of Kauniskangas et al., and to generate a token based on the OTP and account identifier, so that the OTP will assist in generating a secure audio token that can be authenticated to initiate the payment. 

Claim 2:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
Cox further discloses that the OTP module is configured to generate the OTP in a time synchronization manner. (See paragraph [0012], “[a] wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment 

Claims 3 and 13:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
Cox further discloses the following:
a.	the OTP module is configured to generate the OTP based on a current time at the time of the offline payment. (See paragraph [0008], “[i]f the mobile device generated the password, then the mobile device may communicate the password to the acquirer system for authentication....The onetime password may be randomly generated or generated by a function and may be time stamped”; paragraph [0063], “[t]he PIN generator 240 may also generate a password upon request from a mobile device 124 through the service provider 130. When a user of the mobile device 124 presents an account from the mobile wallet 208 through the NFC transponder 207 to POS 110 to settle a 
b.	the processor is configured to generate a set of payment information including the generated OTP and the stored account ID. (See paragraph [0012], “[a] wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment of the invention. The mobile wallet maintains information related to at least one financial account and the password generator automatically generates a password for the at least on financial account at predetermined intervals,” and paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a mobile wallet. The wireless device 124 can be adapted to maintain information related to at least a financial account in the mobile wallet. The NFC transponder can communicate at least a subset of the information related to the financial account upon initiation of a transaction. This information may include a personal account number [PAN], expiration date, and/or a password or personal identification number [PIN].”)
generating a payment token based on a set of data, such as OTP and unique identifiers on a user equipment. (See paragraph [0035], “[i]n the approach described herein, the OTPs are used as part of a secret key for generating a unique audio token at the UE 101 to initiate secure payment. For example, the audio payment manager 109a of the UE 101 receives a request for payment wherein the request includes a password or an index of the password depending on a desired level of security. The UE 101 combines the password with unique identifiers such as a personal identification number [PIN], a user identifier [user ID], and/or identifiers associated with the transaction [e.g., session identifiers, payment amount, etc.] for generating an audio token. The audio token can be used for payments between the UE 101 and the merchant terminal 103”; paragraphs [0048]-[0050]; and paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox, to incorporate with the teachings of Kauniskangas et al., and to generate a token based on the OTP and account identifier, so that the OTP will assist in generating a secure audio token that can be authenticated to initiate the payment. 

Claim 4:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
further comprising an authorization module comprising circuitry, wherein the processor is configured to authorize the user based on a Personal Identification Number (PIN) or a fingerprint input to the authorization module at the time of the offline payment. (See paragraph [0037], “[a]ccess to a network by a consumer can be achieved through entry of a secret code, such as a personal identification number [‘PIN’], in combination with data extracted from the mobile device. In some embodiments, a signature of the consumer may be used in lieu of a secret code”; paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a mobile wallet. The wireless device 124 can be adapted to maintain information related to at least a financial account in the mobile wallet. The NFC transponder can communicate at least a subset of the information related to the financial account upon initiation of a transaction. This information may include a personal account number [PAN], expiration date, and/or a password or personal identification number [PIN]”; and paragraph [0048], “[o]ther types of accounts may operate with similar structures, although the details for each type of account are different. For example, use of a debit account typically requires that the customer provide a personal identification number [‘PIN’], which must be validated before any authorization for the transaction can be provided.”)



Claims 5 and 14:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
Cox further discloses the following:
a.	the short-range communication module comprises at least one of a Near Field Communication (NFC) module comprising NFC circuitry, and a Magnetic Secure Transmission (MST) module comprising MST circuitry. (See paragraph [0012], “A wireless telephone comprising a near field communications [NFC] transponder, a mobile wallet and a password generator is disclosed according to another embodiment of the invention. The mobile wallet maintains information related to at least one financial account and the password generator automatically generates a password for the at least on financial account at predetermined intervals,” and Fig. 3.)
b.	transmit the payment information to the POS via NFC upon sensing contact or proximity of the POS terminal via the short-range communication. (See paragraph [0008]; paragraph [0036]; and paragraph [0046], “[a] wireless device 124 may be used to execute a transaction at a POS 110. A wireless device 124 may include a near field communication [NFC] transponder and a mobile wallet. The wireless device 124 can be adapted to maintain information related to at least a financial account in the mobile wallet. The NFC transponder can communicate at least a subset of the information related to the financial account upon initiation of a transaction. This information may include a personal account 
Kauniskangas et al. further discloses a payment token. (See paragraph [0035], “[i]n the approach described herein, the OTPs are used as part of a secret key for generating a unique audio token at the UE 101 to initiate secure payment. For example, the audio payment manager 109a of the UE 101 receives a request for payment wherein the request includes a password or an index of the password depending on a desired level of security. The UE 101 combines the password with unique identifiers such as a personal identification number [PIN], a user identifier [user ID], and/or identifiers associated with the transaction [e.g., session identifiers, payment amount, etc.] for generating an audio token. The audio token can be used for payments between the UE 101 and the merchant terminal 103”; paragraphs [0048]-[0050]; and paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox, to incorporate with the teachings of Kauniskangas et al., and to generate a token based on the OTP and account identifier, so that the OTP will assist in generating a secure audio token that can be authenticated to initiate the  payment.

Claims 6 and 15:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
transmit the selected payment account information to the POS terminal via the short-range communication module to perform the payment. (See paragraph [0008]; paragraph [0036]; and paragraph [0046].)
Aabye et al. further discloses the following:
generate payment information, request a pre-registration of the payment information generated via the communication module, and receive and store a token of the pre-registered payment information via the communication module; and receive and store a token of the pre-registered payment information via the communication module; and the processor is further configured to select the token at the time of payment, and transmit the selected token to the POS terminal via the short-range communication module to perform the payment. (See paragraphs [0046]-[0047]; paragraphs [0061]-[0063]; and paragraphs [0070-[0071].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox, to incorporate with the teachings of Aabye et al., and to receive, store and select token to make payment, so that the provisioned token can be used in a transaction.

17.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Kauniskangas et al. (US 20110258121 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Bondesen et al. (US 20150254647 A1).
Claims 7 and 16:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
None of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed explicitly discloses wherein the payment information comprises information of a maximum payment amount and a validation period.
However, Bondesen et al. discloses wherein the payment information comprises information of a maximum payment amount and a validation period. (See paragraph [0079]-[0081].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed, to incorporate with the teachings of Bondesen et al., and to limit the payment amount and validation period, so that the tokens can be generated based on the restrictions, permissions, thresholds, rules, and categories related to the token user.
Claims 7 and 16 recite “wherein the payment information comprises information of a maximum payment amount and a validation period.” This describes characteristics of the payment information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish .

18.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Kauniskangas et al. (US 20110258121 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Shanmugam (US 20170300906 A1).
Claim 8:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
None of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses — “generate the post-payment information to be shared with the second electronic device, and transmit the generated post-payment information via the communication module to share the post-payment information with the second electronic device; and to display a result of the payment performed by the 
However, Shanmugam discloses the following:
a.	generate the post-payment information to be shared with the second electronic device, and transmit the generated post-payment information via the communication module to share the post-payment information with the second electronic device. (See Figs. 16-17, and paragraphs [0126]-[0138].)
b.	display a result of the payment performed by the second electronic device by the use of the shared post-payment information by receiving the result via the communication module. (See Figs. 21-24; and paragraphs [0162]-[0166].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed, to incorporate with the teachings of Shanmugam, and to enable the second electronic device to share the payment information with the first electronic device, so that a payment token can be provisioned to a child’s mobile device as part of the process of making it payment-enabled, and a parent payment account holder can view transaction history.

Claim 9:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., Ben Ayed, and Shanmugam discloses limitations shown above.
communicating account information with the POS terminal via the short-range communication module to perform the payment. (See paragraph [0046].)
Shanmugam further discloses the following:
a processor of the second electronic device is configured to: share the post-payment information provided from the first electronic device, request a token for an offline payment via the communication module, and store the token received via the communication module; and to use the token at the time of payment to perform the payment. (See Figs. 17-18, and paragraph [0130]-[0138].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben AYed, to incorporate with the teachings of Shanmugam, and to enable the second electronic device to share the payment information with the first electronic device and use the token associated with the first electronic device to make payment, so that the account holder’s mobile device can re-transmit received payment tokens to the child’s mobile device.

Claim 10:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., Ben Ayed, and Shanmugam discloses limitations shown above.
wherein the post-payment information comprises a maximum payment amount and a validation period. (See Fig. 19, and paragraph [0144]-[0151].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Kauniskangas et al., and Ben Ayed, to incorporate with the teachings of Shanmugam, and to limit the payment amount and validation period, so that the account holder can provide input for defining a set of rules to constrain the use of the payment tokens.
Claim 10 recites “wherein the post-payment information comprises a maximum payment amount and a validation period.” This describes characteristics of the post-payment information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); .

19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20090104888 A1) in view of Bailey et al. (US 8312519 B1), and further in view of Kauniskangas et al. (US 20110258121 A1), Aabye et al. (US 20140164243 A1), Ben Ayed (US 8905303 B1), and Boone et al. (US 20120072353 A1).
Claim 12:
Cox in view of Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed discloses limitations shown above.
Cox further discloses authorizing a user based on a fingerprint or a Personal Identification Number (PIN). (See paragraph [0037], “[a]ccess to a network by a consumer can be achieved through entry of a secret code, such as a personal identification number [‘PIN’], in combination with data extracted from the mobile device. In some embodiments, a signature of the consumer may be used in lieu of a secret code,” and paragraph [0048], “[o]ther types of accounts may operate with similar structures, although the details for each type of account are different. For example, use of a debit account typically requires that the customer provide a personal identification number [‘PIN’], which must be validated before any authorization for the transaction can be provided.”)
None of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed explicitly discloses authorizing a user based on a PIN during a registration.
including a PIN during a registration. (See paragraph [0048].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Bailey et al., Aabye et al., Kauniskangas et al., and Ben Ayed, to incorporate with the teachings of Boone et al., and to include a PIN during the payment information register operation, so as to make registration operation more secure.

Conclusion
20.	 The prior art made of record and not relied upon is considered pertinent to the
applicant’s disclosure.
KIM et al. (US 20150132984 A1) discloses a mobile OTP system to generate OTPs for a plurality of services by using the mobile OTP device.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571) 270-3605. The examiner can normally be reached on 9:30–7:30 M–F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        


/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687